NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4800-18T3

JAINARINE LALBACHAN,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and APIDEL TECHNOLOGIES,
LLC,

     Respondents.
___________________________

                   Submitted December 1, 2020 – Decided January 14, 2021

                   Before Judges Fisher and Gilson.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 169,511.

                   Jainarine Lalbachan, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review, Department of Labor
                   (Melissa H. Raksa, Assistant Attorney General, of
                   counsel; Achchana C. Ranasinghe, Deputy Attorney
                   General, on the brief).
PER CURIAM

      Claimant Jainarine Lalbachan appeals from a final agency decision by the

Board of Review (Board), which determined that he was ineligible for

unemployment benefits because he left work voluntarily without good cause

attributable to such work. N.J.S.A. 43:21-5(a). We affirm.

      Claimant worked as a compliance auditor and fiscal analyst for Apidel

Technologies, LLC (Apidel) from May 30, 2017 until October 16, 2018. After

he left employment, he applied for unemployment benefits. In December 2018,

the Deputy of the Division of Unemployment and Disability Insurance

interviewed claimant. Claimant explained that his rent had increased and he

could no longer afford to pay rent. He also told the Deputy that his parents had

asked him to move back to Florida. Moreover, claimant had previously told his

work supervisor that he was looking for another residence.

      Accordingly, the Deputy found that claimant was disqualified from

receiving unemployment benefits because he left work voluntarily without good

cause attributable to such work. Claimant administratively appealed.

      The Appellate Tribunal conducted three proceedings, during which

claimant testified. Before the ALJ, claimant asserted that he had left work

because of two incidents that made him feel "mentally abused." The alleged


                                                                        A-4800-18T3
                                       2
incidents involved comments made by employees of the State of New Jersey

Department of Community Affairs, one of the clients of claimant's employer.

Claimant also testified that after reporting the incidents, his employer informed

him he would be reassigned to a new client. Moreover, he testified that if his

rent had not been raised, he would have continued working at Apidel.

      The Appellate Tribunal determined that claimant had left work because

he could not afford his rent and planned to move to Florida. The Tribunal found

claimant's inconsistent testimony about his reasons for leaving work to be "self -

serving in an attempt to receive unemployment benefits." In that regard, the

Tribunal found that claimant's employer was willing to move him to work with

a different client, but claimant left employment before that reassignment could

be effectuated. Finally, the Tribunal determined that claimant had to repay

$1,599 in benefits he received but was not entitled to keep. N.J.S.A 43:21-16(d).

      The Board affirmed the Appellate Tribunal on the basis that the claimant

relocated out of "the area." The Board also noted certain minor errors in the

Tribunal's written opinion, but otherwise adopted that decision.

      Claimant now appeals the Board's decision to us, contending that the

Board did not consider his claims of "discrimination and abuse," he had

established good cause for leaving work, and he should have been afforded


                                                                          A-4800-18T3
                                        3
another hearing and more time to obtain evidence from his employer. Given our

limited scope of review, we discern no basis to reverse the decision of the Board.

      An agency's decision should not be disturbed on appeal unless it is shown

to be arbitrary, capricious, or unreasonable. Brady v. Bd. of Review, 152 N.J.

197, 210 (1997) (citing In re Warren, 117 N.J. 295, 296 (1989)). We "can

intervene only in those rare circumstances in which an agency action is clearly

inconsistent with its statutory mission or with other State policy." Ibid. (quoting

George Harms Constr. Co., Inc. v. N.J. Tpk. Auth., 137 N.J. 8, 27 (1994)).

Furthermore, "'[i]n reviewing the factual findings made in an unemployment

compensation proceeding, the test is not whether an appellate court would come

to the same conclusion if the original determination was its to make, but rather

whether the factfinder could reasonably so conclude upon the proofs.'" Ibid.

(alteration in original) (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74,

79 (App. Div. 1985)). In sum, our scope of review is confined to determining

"whether the record contains substantial evidence to support the findings on

which the agency based its action;" and whether the agency, "in applying the

legislative policies to the facts . . . clearly erred in reaching a conclusion that

could not reasonably have been made[.]" Id. at 211 (quoting George Harms

Constr., 137 N.J. at 27).


                                                                           A-4800-18T3
                                        4
      The relevant statute provides that an individual shall be disqualified from

receiving benefits if "the individual has left work voluntarily without good cause

attributable to such work[.]" N.J.S.A. 43:21-5(a). "While the statute does not

define 'good cause,' . . . courts have construed the statute to mean 'cause

sufficient to justify an employee's voluntarily leaving the ranks of the employed

and joining the ranks of the unemployed.'" Domenico v. Bd. of Review, 192

N.J. Super. 284, 287 (App. Div. 1983) (citations omitted) (quoting Condo v. Bd.

of Review, 158 N.J. Super. 172, 174 (App. Div. 1978)).

      The test for determining whether an employee's decision to leave work

constitutes "good cause" is one of "ordinary common sense and prudence[.]"

Brady, 152 N.J. at 214 (quoting Zielenski v. Bd. of Review, 85 N.J. Super. 46,

52 (App. Div. 1964)). The employee's decision to quit "must be compelled by

real, substantial and reasonable circumstances not imaginary, trifling and

whimsical ones." Ibid. (quoting Domenico, 192 N.J. Super. at 288). "A claimant

has the 'responsibility to do whatever is necessary and reasonable in order to

remain employed.'" Ibid. (citations omitted) (quoting Heulitt v. Bd. of Review,

300 N.J. Super. 407, 414 (App. Div. 1997)).

      Applying these well-established standards, we discern no basis to disturb

the decision of the Board. Based on the testimony at the hearing, the Tribunal


                                                                          A-4800-18T3
                                        5
found that claimant had voluntarily quit and he had not been forced to leave. In

particular, the Tribunal noted claimant's inconsistent testimony concerning why

he left his employment. The Tribunal then found that claimant was not credible,

and the evidence established that claimant left work because he could not afford

the increase in his rent and he wanted to relocate to Florida. The Tribunal

rejected claimant's later claims that he was forced to leave work because of

abuse by a client. In that regard, the Tribunal noted that claimant admitted his

employer told him that he would be reassigned to work with a new client and

that he would not have left work except for the increase in his rent. The Board

accepted those findings and based its decision on the finding that claimant

resigned to relocate to Florida. Those findings are amply supported by the

substantial credible evidence in the record and there is nothing arbitrary,

capricious, or unreasonable about the Board's determination.

      Affirmed.




                                                                        A-4800-18T3
                                       6